 In the Matterof GATE CITY COTTON MILLSandLOCALNo. 1938,UNITED TEXTILE WORKERS OF AMERICACase No. R-17ORDEROctober00, 1939On October 12, 1935, Local No. 1938,UnitedTextileWorkers ofAmerica, herein called Local No. 1938, filedwith theRegional Direc-tor for theTenthRegion(Atlanta,Georgia)a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employeesofGate City Cotton 'Mills,East Point,Georgia, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the NationalLaborRelationsAct, 49 Stat.449.On October 16,1935, the National LaborRelationsBoard, herein called the Board, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing on due notice.Pursuant to notice duly serveda hearing was held onNovember 4,5,and 6, 1935, before a TrialExaminer duly designatedby theBoard.On December 7, 1935, theBoard issued a Decision and a Direction of Election1directing thatan election by secret ballot be held within one week from the datethereof among certain employeesof Gate City CottonMills to de-termine whetheror not theydesired to be representedby Local No.1.938.On April26, 1937,after the termination of certain litigationconcerning this proceeding,pending which no action had been takenpursuantto theDirection of Election, TextileWorkers'OrganizingCommittee,on behalf of Local No. 1938, requested the Board to deferaction in the case indefinitely.On September22,1939,TextileWorkers Union of America,which claims to be the successor of theinternational union withwhichLocal No. 1938 was affiliated, filedwith theRegional Director a requestfor the withdrawalof the saidpetitionwithout prejudice.No other organization has asked theBoard to continue its investigation of representatives.Under thecircumstances, and in view of the time which has elapsed since theissuance of the Direction of Election,the Board sees no reason why11 N. L. R. B. 57.16 N. L.R. B., No. 24.203 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe request of Textile Workers' Union of America should not begranted.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2.IT IS HEREBY ORDERED that leave be, and it hereby is, granted forthe withdrawal of the petition for investigation and certification ofrepresentatives of employees of Gate City Cotton Mills, East Point,Georgia, filed by Local No. 1938, United Textile Workers of America,on October 12, 1935, and the said petition is hereby deemed to havebeen withdrawn, without prejudice;AND IT IS FURTHER ORDERED that the said order of October 16, 1935,the hearing held on November 4, 5, and 6, 1935, the Decision andthe Direction of Election issued on December 7, 1935, and all otherproceedings before the Board taken pursuant to' the said petition, be,and they hereby are, vacated and set aside, and that this case be, andit hereby is, closed.MR. WILLIAM M. LEISERSON took no part inthe consideration ofthe above Order.